         Case 1:20-cv-00498-JPB Document 27 Filed 08/03/20 Page 1 of 6


                                                                          FILED IN CLERK’S OFFICE
                                                                              U.S.D.C. -Atlanta
                        UMTED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA                         AUG 032020
                                                                    By:        N HATIEN, Clerk
                                                                                      Deputy Clerk
 BREVE WALKER
                       Plaintiff,

 v.                                         CIVIL ACTION
                                                   1 :20-cv-00498-JPB-RGV
 STIPERTOR PAVIVifiNT ~OHFflON$~
 et al
                Defendants.



        NOTICE OF SERVICE OF SECOND AMENDED COMPLAINT

       There was question (ECF 16) by Defendants’ Counsel whether the Second

Amended Complaint had been served. The Court ruled (ECF 20) “there should be no

issue with service.”

       Out of an abundance of caution, and in an attempt to remove any question

whether service of the Second Amended Complaint can ever be questioned, Plaintiff

executed Service by email, using ‘Rmail’ for certification, on July 30, 2020. Proof of

service is attached

                                        Respectfully submitted,




                                             Walker
                                        Plaintiff
                                        435 Davis Road
                                        Eastanollee, GA 30538
                                        972-740-5846
         Case 1:20-cv-00498-JPB Document 27 Filed 08/03/20 Page 2 of 6



                                        applecore~gmail.com




                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

by mail with the Clerk of The Court in Atlanta, Georgia, sent on this 30th day of July

2020; which once entered by the Clerk will generate Notices of Filing to all parties

that have signed up for CM!ECF. AND has been sent via email to all parties and

counsel of record.

                                                   By   ____________________
                       Case 1:20-cv-00498-JPB Document 27 Filed 08/03/20 Page 3 of 6




ri Grnail                                                                                  Hicit W~IKer

Receipt: Filing
I m~~@
Receipt <receipt~rl.rpost.net>                                                                       Thu, Jul 30. 2020 at 3:42 PM
To: applecore©gmail.com


        ~‘)   REGISTERED RECEIPT
              Evinti~ct o~ Dtuvtwi, CONTENT & T!Mt
                                                                                                                      ~!VMail

 ThIs roo@Ipt contaIns vorlflabl@ proof of your RPo~t trfln~actlon,
 Th@ hoId~r of thi~ roooipt h~ proof of doIiv~ry, m@~~go ~nd ~tt~ohmont oont~nt~ §nd offioi~I Dmo of §ondin9 ~ roo@ipt2
 Dop@i~inq on ~or~ioo~ §ol@oto~, th@ hold@t’ §I~o m~y ~mv@ proof of onorypt@d tr~n~mi~on ~ndIor §I@otronio §ign~Iurot
                 to autheniioafe ihia teoe~pt1 forward Ih~s eniali wah If~ attaohnieni to ~vo?ifyt~H.rpostnei’

  DNivory ~t~tus
  Addro~~                        Sffitu~           D@tails           DQIiv@r@d (UTO4)   D@Iiv@rod Oo~I)  Op@noU {lo~l)
                               • ~@Iivor~d §nd
  jbbUhustgji~äiit~flfie u~Oftl Op@n~d
                                                   HflP~
                                                   lP~6.21.12~.1~    7/30/2020
                                                                     PM (Ut~) 7;04~6    7/30/2020 i2:04~ 7/30/2020
                                                                                        PM ((iTO =07~00)           I~30~27
                                                                                                         PM ((iTO =07~0Q)
  tUTQ ropmg@n{~ 0oorqinolo~ Univor~oI Tinw~ ~
  Mossng@ [nvolopo
  ~rotm                                   ~r@ttW~lkor~ appieeorec~ iiaiI;eon~ ~
  Subj@oU                                 ~ilin~
  To:                                     ~
  06;

  Notwork ID’                             ~CAOJ I Oo   ~                                   yVM~iI~A~rnaiI   grn~N   ~onw
  Ro6oivod fly KMgil hyst@m;              718012020 0~4~44 PM ((itO)
  Oliont Go~lo;

  M~%~go ~Nti~ti66
  Tr~oking Numbor~                        DPb~U~5I OPOI P01 24~KQU1 P[~324~P7DP742DU3
  Me~s~go ~izo:                       •   40W237

  ~ontur~% Usod:                          U ~
  ~iIo hi~o                               ~iIc Nem~;
         KB                               21 ~ooond Amondo~ Oomplointpdf
  2:3 MB                                  2~ = Motion for ~nI~r~omont of timo:j~~
  D~l ivory Audit Trnil
                     Case 1:20-cv-00498-JPB Document 27 Filed 08/03/20 Page 4 of 6


mci12020 7~O4:4ë PM ~tartin~ oarltonfl~Id~eorni{d~f~ult) \ri 7f~0i2020 ~d4:4~ PM rinet~tin~ from mla2i ;r1:rpo~t;net (0~0M~0)
to u~=~mtpcinbound4mimeo~toom (20~;i~:ii0:iO~) \n ii~0i202O ~O4~49 PM ooni~eOted from ~ \n
m012020 i~04~4~ PM ~ 220 u~=~mIp~tmimetaae~m ~MTh Thu3 ~O Jul 2020 ~6~04~4~0400\h ii~0i2O2O 1~04~4~ PM
~ EHLO mt~2i :ii :rpo~tnot \n ii~0I2020 i~O4t40 PM ~ 2~O:u~mtp=i :mimo~toom I~eIIo E~2k~:1~1 M] Th ii~0i2O2O
?~O4~4ë PM~ ~ôaAUTH PLMN Lb~iN ~n ?~W2O≥~ 7:U4~4~ PM ~ 2~&~tA~tTLE ~n 7/20/2020 ?~O4~4O PM ~
H~LP ~n 7/30/2020 7~O4A9 PM ~ WtMtTL~ ~ 7/30/2020 7~04~40 PM ~ 220 ~tattin0 TLS~
                                      \~ 7/30/2020 7~O4~40 PM            .2 oanneet~d wah 2~ab~t ~E~A=AE~2g~
O©M$NA34 \h mo/2020 7~O4~4~ PM ll~Oert /C~ttB/L~L~ondon/O~Mimeoaat ~eMoe~ L-ImltediON~rmoea~tsjom~
 ~ inoIOU~ww.i~dioie t:oorn/ONsDloiGert 3HA2 Hioh A~ura~ioe server OA~ ver~ed~no \n mw2020
7~4~4~ PM ~E ~HLO mta2iJ1:rpO~tMet ~n 7/30/2020 7~04~40 PM n~ 200e mtfr1.mImeoe~t1corn Hello [~2~~1i3iSj Vi
7/30/2020 7~4i4~ PM ~ 2~0~AUTh PLAIN LOGIN ~r 1/30/2020 1~O4~4~ PM ~ 2~O H~LP ‘~n 1/30/2020 1~O4~4* PM ~
MAII P OM~ rvm h~b~2~0eMi MrkN2.W~~fRNNw~kJrW~ H.rpoetnef’ \n 1/20/2020 ~04~40 PM ~
Sender 014 ãZSUTrtPbuYooDMoUSwaieO4j \n 7/20/2020 1~04~40 PM ~ IWPT t&jboundet~oarltonfieId~~oom~ Vi
7/20/2020 7~O4~U PM> 2~0 ~eo~ient OK [~              tm~PbuV~o0MoUSw~ueS4j kf, 1/30/2020 t:O4~0 PM ~ bAtA Vi
7/20/2020 7~04~U PM ~ ä~4 Start mail data3 e~d with CRLF~RLP ZtPbuYoo~MoUtwa1eë4j Vi 1/30/2020
lt@4M PM ~ .\n 7/3012020 7~O4~S PM ~* 2~0 ~
Reoelved OK I ZSBtmEPbuY oDMoU&..w~ue~4j \n 1130/2020 1~04SS PM ~ QUIT \n 7/30/2020 1~04~O PM ~S
SaMoa docino franamie~ion ohannel [n~LOtjNPCP2pteCLaly~~uaS4j \n 7130/2020 7~O4~S PM doaad uaaaWitP4h~bUndz
2:miffl~a~tOorn (2U5!l30Ai0~i02) ih2021 ouW4Oi1~25 Vi 7/30/2020 7~04~~ PM done t~iitdhfleId~OOm/{defbUlØ
~ip Addfess L21~1a19 ItIn,e Opet-led 7/30/20207,3027 PM~ j~MomJ~oSr 321 i2~~it] jt-iTTPJ4OST
opensl spoatnetj ESCRIPt~NAME~ /open maoe~/VmpeohabvOO2fl3Mi FvkN2WpNNwtKJrWI~P~0~
HflPj~ONNEOtIOW Keep-Alive kTTPACO&PT~~/* WnP~ACCEPT~~.ENOODJNO gziØ, deflate
HttPHOflopen.ri:rpoat;net HTTtUSEtAOENT~Mo2iiIa/4;0 (oompatibie~ MSi~ LU; Wfridowe NT i0~U; WOWO4;
trldetW7 a NEr4 00, 2NET4 UE taL~et P0 iOI NET 0L~ 20 ~O721, 2NEt 0L~ 3 0,3o12~, NET CL~ 3530720 Zoom
2~OM~ wb~ OM; wb~ap~ 1MM; Mioro~oftOullook IOSOIY; rn~aeffioe; MSOffiee 10) tonneotlon~ keep~AliveAooept ~
Aooept:EErieodin~ ofl~3 deflate HoM: open:r1:rpo~t:net Ueer~Aoent~ Mo~1lIa/42O (oom~aUbie; MS1E- 7~O; Windowa NT I0M~
WOWO4; tHdent/1M; ,NgT4M~ 2NET420~ Tablet PC 2.0; .NEJ CIS 2MM721; .NET CL-R 3M~20120; ~NET 0L~ ~M12~
         ~ WbR 1:0:0; wb~app i~0.-O; Mioroeoft Outlook I OMMUI 7; m~offioe; MSOMoe I 0) /LMm3SV0/~/~OOT 2~0 2040
C~1* ~VAI L~Hemdon O~Network SoiuUOil~ LLUC,3 CN~Networi~ Sthi~ona CV SaNer CA 2 C~U~ Pta1Coda~0046
S~Cahfoinia L~L~oe Anoeiee SThEEt~O033 W.©entury Blvd OEFWeM~ OU~Network Operation%1 OPWsI .rpoatnel 0 001/i ~i
on 2~0 204ë O~US ~WA3 LeNeendon3 OENetwork Soiutione LLO5, ON~Nrk Solut ne by SeNeP OA 2 0~Us3
Po~t~ICodeE0U045 S~0ahtomia, L~Loe Anoeie~ Sti~SEt~fl033 WMentury ~lvd3 O~RPoet3 t~U~Network Cperation~
ON:r1r~oanet S /LM[WSSVC/t i02I03~1O~iS0 /o~jen/irta aNmpeoh~bvOC2o03Mi Fv0rkN2Wflfr4NNw0KWk~P2~f
~2i~I29~IS L21 ~i20~iS 04102 Ofl /open/h~iaqee/Y eohabvCC2oOOMi ~v0rkN2Wflf~NNw0KkWi~if open:ri 2rpoetnet
443 I HifP/I ~1 MiorogoNiS/OM /O~en/im aoeaIVm~eohebv 2oOSMi PvOrkN2W RNNw0KJrWl~P~ Kaep=Ahve ~P
deflate open.ri.rpoatnet Mo~Nia/4.0 (oom~atIbie; MOlE 7~0; Windowa NT 1020; WOWS4; THdenti7M; 1NET4.0~ 2NET4.O~
~blet Pc 20 NET cLR 2 0 00127, NET OLk 30 30720 NEt 0L~ 3M 20720 Zoom 2 00 wbk 1MM wbxapp 1 02o
Mioroaott Outlook iS,OMO1I; ~offioe; MSOffioe 10)
Thi~ Reuiatered Neoeipt” email a venDable proof of your Heuiatered ~mailTM tranaaotion. It oontalna;
    1. An of11@ial time etemp.
    2~ proof that your meaeage wee aent end to whom it wee eant
    S~ proof that your megga~a wee delivered to ite a reeeeee on their authoii~ed eleotronlo auente.
    4, proof of the oontent of your orluinal m ~eege and all of ita elteolimenta,
Note~ Dy default, ~Poet doee not retain a oopy of your email or thie reoeipt and you ahould not rely on the information above until
the reoeipt ie veMfled by the ~Mail eyetem~ Keep thie email and ite attaehment in plaoe for your reoorda, ~enerel terme and
oonWtione are availa~lo at Le~el Notioe, ~Mail eervioee are patented, uein~ kPoet patented teohnologiea, inoluding US patente
0209269, §224913, §406199, 6101104, §406W8, 8504026, 7900372, 6182219, 6571334 and other US end non4JS patenta
Hated at ~Poat Con unat~one.

For more information about RMail® services, visit ~~W2rtfleil~OOrn.                                         An RPost© Technology


2 attachments
 ~j DeliveryReceipt.xml
               Case 1:20-cv-00498-JPB Document 27 Filed 08/03/20 Page 5 of 6


   6K
~ HtmlReceipt.htm
~ 5291K
        ~\ VCI-wMN AcLnuJk\~J~
I         9                                                                                                             IL
    F
                                                             IiIiII’’~’’i’i’I’i IIiIiiiilIllIII i’’l’Ii’IiIi uhihiI~i
                   Case 1:20-cv-00498-JPB Document 27 Filed 08/03/20 Page 6 of 6
